Citation Nr: 0636051	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-30 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus (claimed as a bilateral foot condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  A hearing was held before the 
undersigned Acting Veterans Law Judge in Washington, D.C. in 
July 2006.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in September 1986, the 
Cleveland, Ohio RO denied the veteran's claim of entitlement 
to service connection for pes planus.	

3.  Evidence submitted subsequent to the September 1986 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for pes planus and does not raise a 
reasonable possibility of substantiating the claim.  		


CONCLUSIONS OF LAW

1.  The rating decision of September 1986 is final.  38 
U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1985). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has submitted sufficient evidence 
to reopen his previously denied claim of entitlement to 
service connection for pes planus.  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, in September 2004, the veteran was sent a letter 
from the RO informing him of the evidence necessary to reopen 
his previously denied claim of entitlement to service 
connection for pes planus, what evidence they would obtain, 
and what evidence he was expected to obtain.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to this claim.  In 
addition, the letter explained what types of evidence 
qualified as "new" and "material" evidence, and, along 
with a July 2005 statement of the case, essentially informed 
him of the reason why his claim was previously denied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board thus finds the duty to notify has been sufficiently 
satisfied, and there is no reason in further delaying the 
adjudication of the claim decided herein.  As the Board 
concludes herein that evidence sufficient to reopen the 
veteran's previously denied claim of entitlement to service 
connection for pes planus has not been received, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The RO has also satisfied its duty to assist.  The RO 
obtained treatment records from the Cincinnati, Ohio VAMC.  
The Board notes that VA did not provide the veteran with a 
medical examination, but finds that an examination was not 
required in this case.  VA is only required to provide 
medical examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).   For claims to reopen 
previously disallowed claims, a medical examination need not 
be provided unless new and material evidence has been 
presented and VA determines that an examination is necessary 
to decide the claim.  Id.  

For reasons explained more fully below, no new and material 
evidence has been submitted to reopen the previously 
disallowed claim and therefore, VA's duty to provide a 
medical examination for the claim did not arise.  Under these 
circumstances, a VA medical examination is not necessary to 
decide the claim.  

The Board also notes that during the July 2006, the veteran 
made reference to possible future testing on his feet.  The 
undersigned requested that the veteran submit any records of 
such treatment to the Board for appropriate review.  To date, 
no such evidence has been received.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.


Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
July 2004.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the revised definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A review of the record shows that the veteran's initial claim 
for service-connected benefits for pes planus was denied in a 
September 1986 rating decision.  In correspondence dated in 
September 1986, the RO informed the veteran of the denial and 
advised him of his procedural and appellate rights.  The 
veteran failed to appeal that decision and it became final.  
The veteran filed the instant claim to reopen his claim for 
compensation benefits in July 2004.  The RO denied that claim 
in a rating decision dated in March 2005.  The veteran filed 
a notice of disagreement (NOD) within the applicable time 
limit and filed a substantive appeal, dated in August 2005.  
The appeal of the March 2005 rating decision is properly 
before the Board.  

Analysis 

In the September 1986 rating decision, the RO considered the 
veteran's service medical records; a July 1986 VA examination 
report; and a letter from Dr. H.P, dated in August 1969.  In 
the veteran's service entrance examination report, dated in 
August 1965, an examining physician noted that the veteran 
had pes planus that was asymptomatic with the use of arch 
supports.  The service medical records also included an 
orthopaedic consultation, dated in September 1967, in which 
the examining physician noted that the veteran complained of 
pain in the feet, which the physician attributed to pes 
planus.  A report of medical history taken at the veteran's 
separation examination, and dated in September 1968, 
reflected that the veteran reported a history of childhood 
foot trouble.  

In the letter dated in October 1969, Dr. H.P. stated that the 
veteran had a structural foot problem and that it was 
possible that it dated back to the veteran's active military 
duty.  In the July 1986 VA examination report, the examiner 
stated that the veteran had bilateral pes planus, third 
degree transverse, and longitudinal arches.  

Evidence received since the September 1986 rating decision 
consists of treatment notes from the Cincinnati, Ohio VAMC, 
and testimony of the veteran and his spouse from the Board 
hearing in July 2006.  The VAMC treatment records, which were 
dated in October 2004 to June 2005, showed that the veteran 
was fitted for custom-made orthotics to alleviate the 
symptoms of his bilateral pes planus.  At the Board hearing, 
the veteran stated that he experienced no symptoms with his 
feet until he entered the service.  The veteran described how 
his duties in service required him to be on his feet for long 
periods.  The veteran also testified that a VAMC physician 
had told him that more testing would be required to support 
an opinion that the pes planus was aggravated in service.  
The veteran also described how his pes planus affected his 
daily life.  

Initially, the Board notes that the evidence submitted since 
the last final denial is 'new' to the extent it was not on 
file at the time of the last prior denial.  Nevertheless, for 
the reasons stated below, the Board finds that this evidence 
does not satisfy the standard for new and material evidence 
found at 38 C.F.R. § 3.156(a) (2006).

The veteran essentially contends that although his pes planus 
existed prior to service, it was aggravated due to his duties 
in service.  As detailed above, the veteran's original claim 
was denied in September 1986, in essence, because the 
evidence showed that the disorder existed prior to service 
and was not aggravated during service.  While the new 
evidence includes some additional details of the veteran's 
in-service duties and the symptoms he experienced in service, 
similar contentions were of record at the time of the 
September 1986 rating decision.  It was documented in the 
veteran's service medical records that he was treated in 
service for pain in his feet that was attributed to his pes 
planus, and the RO considered such evidence prior to denying 
the claim.  

As no other evidence has been added to the file, the Board 
finds that even though the additional evidence was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.  
Thus, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a) (2006).  Inasmuch as new and 
material evidence has not been received as part of the 
veteran's application to reopen, the Board does not have 
jurisdiction to consider the claim or to order additional 
development. See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).


ORDER

New and material evidence having not been received, 
entitlement to service connection for pes planus, claimed as 
a bilateral foot disorder, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


